Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-3, 6-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 of the 5/14/2021 amendment is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination including an alignment device configured to contact a sheet stacked on a stacker and configured to cause a trailing end of the sheet, in an ejection direction, to contact a wall to align the sheet, in which the alignment device is configured to move between: a return position, in which the alignment device protrudes toward a side near the stacker relative to the wall and is contactable to a sheet on the stacker, a home position, in which the alignment device is positioned on a side near the wall relative to the return position, and a retracted position, in which the alignment device is on a side near the wall relative to the home position and protrudes toward a side near the stacker relative to the wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/THOMAS A MORRISON/Primary Examiner, Art Unit 3658